Citation Nr: 0417896	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-16 651		DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

The propriety of the initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from December 20, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The claim is remanded for completion of development action 
required by the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  On remand, supplemental notice should be issued to 
the veteran and his representative concerning evidence that 
is needed to substantiate the claim.

Under the VCAA, VA has a duty to make reasonable efforts to 
obtain records pertinent to the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  When records needed to decide a 
claim for VA benefits are in the custody of a federal 
department or agency, VA must continue to try to obtain them 
until it has been successful unless it is reasonably certain 
that they do not exist or that further efforts to obtain them 
would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  The VCAA provides that the duty to obtain 
records applies when the claimant, after being requested to 
do so by VA, "adequately identifies [such records] to the 
Secretary and authorizes the Secretary to obtain" them.  
38 U.S.C.A. § 5103A(b).  Under the VCAA, VA must give 
appropriate notice to the claimant if it is unable to obtain 
the records.  38 C.F.R. § 3.159(e).  

It appears to the Board that VA treatment records pertinent 
to the evaluation of the veteran's PTSD may be outstanding.  
At the December 2003 personal hearing before the undersigned, 
the veteran disclosed that he was being treated for his PTSD 
at the VA medical facility in Painesville, Ohio.  He 
indicated at the hearing that he was being seen at that 
facility by both a psychiatrist and a counselor.  However, it 
does not appear that the claims file contains the records of 
the treatment that the veteran has described.  Therefore, the 
claim is remanded so that this evidence may be associated 
with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2); see also Dunn v. West, 11 Vet. App. 462, 466 
(1998) (when outstanding VA records could be determinative of 
the claim, a remand for readjudication is in order).

The veteran suggested at the December 2003 personal hearing 
before the undersigned that because of his PTSD, he was 
having difficulty obtaining and retaining employment.  On 
remand, the RO should determine if there are employment or 
employment agency records outstanding that could be relevant 
to the claim and should make efforts to obtain any such 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

A VA examination was provided in this case in June 2002.  
However, in view of the action taken herein to obtain records 
of outpatient treatment, a supplemental examination should be 
provided.  The rating of the veteran's PTSD must take into 
account all evidence of its nature and severity since 
December 20, 2001 and might be composed of separate ratings 
reflecting different levels in the severity of that 
disability over the ensuing period of time.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  It may not be concluded 
that a VA examination report is adequate for rating purposes 
if medical records relevant to the severity of the disability 
during the period in concern were not before the VA examiner.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA's duty 
is to afford the claimant a thorough and contemporaneous 
medical examination, one that is fully informed and takes 
into account the records of prior examination and treatment).  

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
be furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  The notice must be furnished "before an 
initial unfavorable AOJ [agency of original jurisdiction] 
decision on the claim."  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The RO provided the veteran and his representative with the 
notice required by the VCAA with a letter dated in January 
2002 that it sent to the veteran and his representative in 
conjunction with the review of the claim of entitlement to 
service connection for PTSD.  The veteran's February 2003 
notice of disagreement challenged the propriety of the 
evaluation of 30 percent assigned with the grant of service 
connection for PTSD in the November 2002 rating decision, 
thus raising the issue that is now the subject of this 
appeal.  The General Counsel of VA has held that when, as 
here, a claimant raises a new, "downstream" issue in a 
notice of disagreement that is filed in response to a 
decision on a claim, VA is not required under the VCAA to 
issue a new notice concerning that issue so long as it 
properly addresses the issue in a statement of the case.  See 
VAOPGCPREC 8-03.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 2003).  
Nevertheless, the Board finds that since the claim is 
remanded for development of evidence, the RO should furnish a 
supplemental notice to the veteran and his representative 
concerning the evidence that the RO determines is necessary 
to substantiate the claim for an evaluation of PTSD that is 
greater than 30 percent.  In this notice, the veteran should 
be asked to furnish identifying information about VA 
treatment records and also about employment-related records 
that could be relevant to the issue on appeal.

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate the claim for an evaluation 
of PTSD in excess of 30 percent from 
December 20, 2001.  

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claim.  

In particular, the notice should ask the 
veteran to identify or submit evidence 
concerning treatment that he has received 
for PTSD at a VA medical facility at any 
time from December 20, 2001 and any 
additional evidence, medical and lay, and 
including employment records dated from 
December 20, 2001, that could be relevant 
to his claim.

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

3.  Make efforts to obtain all records 
identified by the veteran in response to 
the notice requested in Paragraph 2 or 
otherwise that appear to be relevant to 
the claim.

In particular, ensure that all VA medical 
records dated from December 20, 2001 
through the present reflecting treatment 
of the veteran for PTSD, including any 
prepared at the VA medical facility in 
Painesville, Ohio, and not previously 
obtained, have been associated with the 
claims file.  

Document in the claims file all attempts 
to secure this evidence, and provide 
appropriate notice to the veteran and his 
representative regarding records that 
could not be obtained.  

4.  Schedule the veteran for VA 
psychiatric examination to assess the 
nature and severity of his PTSD from 
December 20, 2001 to the present, 
including any variations in the level of 
the severity of that disability.  

The examination should be conducted by 
the same examiner as performed the June 
2002 VA examination, if possible.

The examiner must review all 
documentation in the claims file 
pertinent to the disability, to include 
any new 
medical records, employment records, or 
other evidence obtained as a result of 
the directives in paragraphs 1-2, above.

All diagnostic studies and tests, to 
include psychological testing, thought 
necessary by the examiner should be 
performed.

The examination report should include 
discussion of the nature, frequency, 
duration, and severity from December 20, 
2001 to the present of all of the 
veteran's symptoms associated with PTSD; 
an assessment of the veteran's day-to-day 
functioning as it has affected his social 
interactions and his employability from 
December 20, 2001 to the present; and 
assignment of current and past-year 
Global Assessment of Functioning (GAF) 
scores.  Using both clinical evaluation 
and review of the pertinent records, the 
examiner should explain whether the 
veteran's symptoms and/or functional 
impairment, if any, have varied in 
severity during the period from December 
20, 2001 to the present and if they have, 
should attempt to describe when during 
this period the severity of the 
disability has varied and to what extent.  
For example, if the veteran's PTSD 
appears to the examiner to be more severe 
currently than during an earlier part of 
this period, the examiner should 
characterize the degree of the increased 
severity and should estimate at what date 
the disability worsened.

In addition, the examination report 
should include discussion of the presence 
or absence during the period from 
December 20, 2001 to the present of 
symptoms listed in the current VA General 
Rating Formula for Mental Disorders in 
38 C.F.R. § 4.130 (2002) that are 
ascribed there to psychiatric 
disabilities that could be rated at 30 
percent or higher.  The examiner must be 
furnished with a copy of the rating 
criteria for 30, 50, 70, and 100 percent 
ratings.

5.  Then, readjudicate the claim for an 
evaluation of PTSD in excess of 30 
percent from December 20, 2001.  The RO 
should consider whether a "staged" 
rating should be assigned.  Fenderson.  
If the benefit sought on appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
in which to respond

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


